Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SETTLEMENT AGREEMENT This Settlement Agreement is made this 12th day of October, 2006, by and between USA TECHNOLOGIES, INC., a Pennsylvania corporation ("USAT"), and SWARTZ PRIVATE EQUITY, LLC, a Georgia limited liability company (SPE). BACKGROUND The parties hereto have agreed to fully, completely, and finally settle all of the disputes and differences between them, all as more fully set forth herein, including all those claims and/or counterclaims set forth in the litigation known as Swartz Private Equity, LLC vs. USA Technologies, Inc. , State Court of Fulton County, Georgia, Civil Action No. 05VS077772D (the "Action"). AGREEMENT NOW THEREFORE, intending to be legally bound hereby, the parties hereto agree as follows: 1. USAT Common Stock . At the time of the execution and delivery of this Agreement, USAT shall deliver to SPE an aggregate of Forty Thousand (40,000) shares of Common Stock, no par value, of USAT (collectively, the USAT Common Stock), all as more fully described below. The USAT Common Stock is validly issued and outstanding, duly authorized, fully paid and non-assessable. The certificates representing the USAT Common Stock shall be registered in the name of SPE. A. Restricted Stock . 33,184 shares of the USAT Common Stock shall constitute restricted securities as such term is defined under Rule 144 promulgated under the Securities Act of 1933, as amended (Act)(the Restricted USAT Common Stock). The Restricted USAT Common Stock is not currently eligible for sale by SPE under Rule 144(k) promulgated under the Act, and for purposes of Rule 144(d) the Restricted USAT Common Stock is deemed to have been acquired by SPE from USAT on the date hereof. The Restricted USAT Common Stock is subject to the registration rights set forth in Section 2. The certificate representing the Restricted USAT Common Stock shall bear the restrictive legend under the Act referred to in Section 4(h) hereof. B. Unrestricted Common Stock . 6,816 shares of the USAT Common Stock (the Unrestricted USAT Common Stock) shall be attributable to the cashless exercise by SPE in May and June 2003 of a warrant certificate issued by USAT in favor of SPE dated August 29, 2000. At the time of the exercise, USAT disputed the validity of such exercise and these shares were never delivered by 1 USAT to SPE. USAT and SPE agree that the cashless exercise was in fact valid, and these shares are being delivered to SPE on the date hereof. The certificate representing the Unrestricted USAT Common Stock shall not bear any restrictive legend under the Act. SPE and USAT acknowledge and agree that the Unrestricted USAT Common Stock is currently eligible for sale by SPE under the exemption from registration set forth in Rule 144(k) promulgated under the Act because under Rule 144(d), SPE is deemed to have acquired the Unrestricted USAT Common Stock on August 29, 2000. 2. Registration Rights . USAT shall promptly prepare and file, at its sole cost and expense, and thereafter use its best efforts to have declared effective, an appropriate registration statement with the Securities and Exchange Commission (SEC) registering all of the Restricted USAT Common Stock for resale by SPE under the Act (the Registration Statement). The Registration Statement shall be filed with the SEC no later than October 31, 2006. The term Registration Statement whenever and as used in this Section 2 shall mean and include for all purposes the Registration Statement and any amendment or post-effective amendment thereto as well as any additional registration statement or amendment or post-effective amendment thereto covering any USAT Restricted Common Stock. The Registration Statement shall be prepared as a "shelf" registration statement under Rule 415, and USAT shall use its best efforts to have the Registration Statement maintained effective until the earlier of (i) one year from the date hereof, or (ii) the date that all of the Restricted USAT Common Stock is resold by SPE pursuant to the Registration Statement or otherwise. At USATs request, SPE shall furnish to USAT such information regarding SPE, the USAT Common Stock held by SPE, and the intended method of disposition of such Restricted USAT Common Stock to the extent required to effect the registration of the Restricted USAT Common Stock. USAT shall include all information provided by SPE pursuant hereto in the Registration Statement, substantially in the form supplied, except to the extent such information is not permitted by law. All expenses (other than any commissions, costs, or expenses whatsoever incurred by SPE in connection with the resale of the Restricted USAT Common Stock, and fees and expenses of counsel or other advisors to SPE) incurred in connection with the preparation of, filing of, seeking the effectiveness of, and maintaining the effectiveness of, the Registration Statement, including (without limitation) all registration, filing and qualification fees, printers' and accounting fees, fees and disbursements of counsel 2 for USAT, shall be borne by USAT. If during any period time that the Restricted USAT Common Stock is not covered by an effective Registration Statement, and provided that USAT is still required hereunder to use its best efforts to maintain the effectiveness of the Registration Statement or to have the Registration Statement declared effective, USAT proposes to register (including for this purpose a registration effected by USAT for shareholders other than SPE) any of its Common Stock under the Act in connection with the public offering of such securities solely for cash (other than a registration relating solely for the sale of securities to participants in a USAT stock plan or a registration on Form S-4 promulgated under the Act or any successor or similar form), USAT shall, at such time, promptly give SPE written notice of such registration (Piggyback Registration Statement). Upon the written request of SPE given within 10 days of the mailing of such notice by USAT, USAT shall cause to be included in such Piggyback Registration Statement all of the Restricted USAT Common Stock that SPE has requested be registered; provided, however, that nothing shall prevent USAT from withdrawing or abandoning such Piggyback Registration Statement prior to its effectiveness. The Restricted USAT Common Stock shall not be entitled to be included in any Piggyback Registration Statement that is filed after USAT has filed the Registration Statement, so long as such Registration Statement remains under review by the SEC and USAT continues to use all reasonable efforts to promptly respond to any comments from the SEC. 3. Resale Volume Restrictions . SPE agrees that during any particular trading day, the number of shares of USAT Common Stock permitted to be sold by SPE shall not exceed five percent (5%) of all of the shares of Common Stock of USAT traded during that particular trading day. For example, if on a trading day an aggregate of 200,000 shares of Common Stock of USAT have been traded, SPE may only sell up to 10,000 shares of USAT Common Stock on such trading day. Until all of the shares of USAT Common Stock are resold by SPE, SPE shall deliver to USAT within 7 days after the end of each calendar month a list of how many shares of the USAT Common Stock have been sold by SPE during such calendar month together with the particular dates on which such shares were sold. Until all of the shares of USAT Common Stock are sold by SPE, SPE shall not, directly or indirectly, engage in any short sales of the Common Stock of USAT. 4. Securities Law Representations and Warranties . SPE represents and warrants to USAT as follows: 3 (a) SPE confirms that in making SPEs decision to accept the Restricted USAT Common Stock, SPE has relied solely upon SPE's own independent investigation of USAT and not on any representations, warranties, or statements made by or on behalf of USAT (other than those made herein), and SPE believes it has received all the information it considers necessary or appropriate for deciding whether to accept the Restricted USAT Common Stock. (b) SPE understands that SPE is accepting the Restricted USAT Common Stock without being furnished any literature or prospectus. (c) SPE understands (i) that the Restricted USAT Common Stock has not been registered under the Act, or registered or qualified under the securities laws of the state of SPEs domicile, (ii) except as provided in Section 2 hereof, SPE has no right to require such registration or qualification, and (iii) that therefore SPE must bear the economic risk of the investment for an indefinite period of time because the Restricted USAT Common Stock may not be sold unless so registered or qualified or unless an exemption from such registration and qualification is available. Although USAT has agreed to use its best efforts to register for resale the Restricted USAT Common Stock with the SEC, and to use its best efforts to keep such registration statement effective, there can be no assurance that such efforts will be successful. In any such event, the Restricted USAT Common Stock would not be registered for resale under the Act, and could only be sold in reliance upon exemptions from registration under the Act. (d) The Restricted USAT Common Stock is being accepted for SPEs own account for investment purposes only and not for the interest of any other person and is not being accepted with a view to or for the resale, distribution, subdivision or fractionalization thereof; provided, however, that by making the representations herein, SPE does not agree to hold the Restricted USAT Common Stock for any minimum or other specific term and reserves the right to dispose of the Restricted USAT Common Stock at any time in accordance with federal and state securities laws applicable to such disposition. Although the Common Stock of USAT is currently traded on the OTC Bulletin Board under the symbol USAT, SPE also understands that there may not be any established public trading market for the sale of such securities. (e) SPE is able to bear the economic risks related to the Restricted USAT Common Stock for an indefinite period of 4 time (i.e., SPE is able to afford a complete loss of the Restricted USAT Common Stock). (f) SPE recognizes that the Restricted USAT Common Stock involves a high degree of risk including those special risks set forth under the caption "Risk Factors" and Forward Looking Statements in Amendment No. 1 to the Form S-1 Registration Statement of the Company filed with the Commission on April 6, 2006 (No. 333-132019) all of which are incorporated herein by reference. (g) SPE understands that SPEs right to transfer the Restricted USAT Common Stock will be restricted as set forth on the certificate evidencing the Restricted USAT Common Stock. Such restrictions include provisions against transfer unless such transfer is not in violation of the Act, or applicable state securities laws. SPE is familiar with Regulation M promulgated under the Act and agrees to comply with his obligations thereunder. SPE is aware of the SEC staffs position on short sales set forth in CF Tel. Interp. A.65. (h) SPE understands that a legend may be placed on any stock certificate representing the Restricted USAT Common Stock substantially to the following effect: THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES STATUTES AND REGULATIONS. SUCH SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SHARES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES STATUTES AND REGULATIONS, UNLESS, IN THE OPINION (WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE CORPORATION) OF COUNSEL SATISFACTORY TO THE CORPORATION, SUCH REGISTRATION IS NOT REQUIRED. (i) SPE is an "accredited investor" as defined in Rule 501 promulgated under the Act because each of the equity owners of SPE qualifies as an accredited investor. 5. [Intentionally left blank]. 6. USAT Release . A. Except for the obligations set forth in this Settlement Agreement, USAT does hereby fully, unconditionally, and irrevocably remise, release and forever discharge SPE and each of its former and present members, managers, officers, agents, 5 representatives, affiliates, subsidiaries, successors, assigns, attorneys, and employees (jointly and severally, SPE Released Party), from any and all manner of actions, causes of actions, suits, debts, accounts, contracts, agreements, controversies, judgments, damages, claims, liabilities and demands of any nature whatsoever, whether contingent or fixed, matured or unmatured, vested or contingent, known or unknown, which it ever had, now has, or hereafter can, shall or may have for, upon or by reason of any act, transaction, practice, conduct, matter, cause or thing of any kind whatsoever, that is attributable to, arose, accrued or occurred at any time on or prior to the date hereof, including but not limited to, any claim, demand, or cause of action based upon, arising out of, or in any manner relating to the Equity Line Documents or the Action. USAT hereby acknowledges and agrees that from and after the date of receipt by SPE of the USAT Common Stock (including but not limited to receipt of the Unrestricted USAT Common Stock without restrictive legends), each of the
